Case: 20-60039     Document: 00515730895         Page: 1     Date Filed: 02/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        February 3, 2021
                                  No. 20-60039                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   Angel Fabricio Lobo Moran, also known as Angel Fabricio
   Lobo,

                                                                      Petitioner,

                                       versus

   Robert M. Wilkinson, Acting U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                             BIA No. A200 221 040


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Angel Fabricio Lobo Moran, a native and citizen of Honduras,
   petitions for review of the Board of Immigration Appeals’ (BIA) dismissal of
   his appeal from the immigration judge’s (IJ) decision denying his application



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60039      Document: 00515730895           Page: 2    Date Filed: 02/03/2021




                                     No. 20-60039


   for withholding of removal and protection under the Convention Against
   Torture (CAT).
          This court reviews only the BIA’s decision, “unless the IJ’s decision
   has some impact on the BIA’s decision.” Wang v. Holder, 569 F.3d 531, 536
   (5th Cir. 2009) (citation omitted). This court reviews factual findings under
   the substantial evidence standard and legal questions de novo, giving
   deference to the BIA’s interpretation of any ambiguous immigration statutes.
   Orellana-Monson v. Holder, 685 F.3d 511, 517-18 (5th Cir. 2012). We review
   for substantial evidence the conclusion that an alien is not eligible for asylum,
   withholding of removal, and relief under the CAT. Chen v. Gonzales, 470
   F.3d 1131, 1134 (5th Cir. 2006) (citations omitted).
          First, Lobo Moran argues that the IJ erred in denying his petition for
   withholding of removal despite substantial evidence that, if removed, he
   would suffer persecution on account of his membership in a particular social
   group consisting of young men in Honduras who are targeted by gang
   members because of their connection to the United States. We have declined
   to recognize as PSGs various permutations of groups of individuals who are
   subjected to gang violence based on their refusal to join gangs or accede to
   their demands, see Orellana-Monson, 685 F.3d at 521-22, or groups that are
   overly broad and encompass a wide cross-section of a country’s population,
   see Gonzales-Veliz v. Barr, 938 F.3d 219, 232 (5th Cir. 2019). Lobo Moran
   simply fails to show that his proposed PSG is more than a “catch all” of
   persons fearing persecution. See Orellana-Monson, 685 F.3d at 518-19.
   Because Lobo Moran fails to show that he is a member of a particular social
   group, he is ineligible for withholding of removal. See id. at 522 (“Since they
   are not members of a particular social group, they cannot press for
   withholding of removal.”).




                                          2
Case: 20-60039        Document: 00515730895        Page: 3   Date Filed: 02/03/2021




                                    No. 20-60039


          Second, Lobo Moran argues that the BIA erred in dismissing his claim
   for protection under the CAT. Lobo Moran claims that he will be killed for
   not joining the 18th Street Gang if he is returned to Honduras and that such
   action would be taken with the acquiescence of the Honduran government.
   However, he fails to offer sufficient evidence to compel a conclusion that it
   is more likely than not that he would be tortured if removed to his home
   country. See Ramirez-Mejia v. Lynch, 794 F.3d 485, 493 (5th Cir. 2015); see
   also Morales v. Sessions, 860 F.3d 812, 818 (5th Cir. 2017) (defining “torture”
   for purposes of the CAT). He fails to show that he was tortured in the past
   and he concedes that—if returned to Honduras—he would move outside of
   the city where he would be safer from gang activity.            See 8 C.F.R.
   § 1208.16(c)(3). Indeed, Lobo Moran offers no more than general evidence
   of widespread gang violence and police inaction which is insufficient to
   compel a conclusion that a public official would acquiesce in gang members’
   attempts to harm him if he were removed to Honduras. See Ramirez-Mejia,
   794 F.3d at 493.
          Thus, the petition for review is DENIED.




                                          3